Name: 2012/512/EU: Commission Implementing Decision of 21Ã September 2012 determining the date from which the Visa Information System (VIS) is to start operations in a third region
 Type: Decision_IMPL
 Subject Matter: information and information processing;  Asia and Oceania;  information technology and data processing;  international law;  communications
 Date Published: 2012-09-22

 22.9.2012 EN Official Journal of the European Union L 256/21 COMMISSION IMPLEMENTING DECISION of 21 September 2012 determining the date from which the Visa Information System (VIS) is to start operations in a third region (2012/512/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), and in particular Article 48(3) thereof, Whereas: (1) According to Commission Decision 2010/49/EC of 30 November 2009 determining the first regions for the start of operations of the Visa Information System (VIS) (2), the third region where the collection and transmission of data to the VIS for all applications should start comprises Afghanistan, Bahrain, Iran, Iraq, Kuwait, Oman, Qatar, Saudi Arabia, United Arab Emirates and Yemen. (2) The Member States have notified the Commission that they have made the necessary technical and legal arrangements to collect and transmit the data referred to in Article 5(1) of the VIS Regulation to the VIS for all applications in that region, including arrangements for the collection and/or transmission of the data on behalf of another Member State. (3) The condition laid down by the first sentence of Article 48(3) of the VIS Regulation thus being fulfilled, it is therefore necessary to determine the date from which the VIS is to start operations in a third region. (4) In view of the need to set the date for the start of the VIS in the very near future this Decision should enter into force on the day of its publication in the Official Journal of the European Union. (5) Given that the VIS Regulation builds upon the Schengen acquis, Denmark notified the implementation of the VIS Regulation in its national law in accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community. Denmark is therefore bound under international law to implement this Decision. (6) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (3). The United Kingdom is therefore not bound by it or subject to its application. (7) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (4). Ireland is therefore not bound by it or subject to its application. (8) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (6). (9) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (8). (10) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (9). (11) As regards Cyprus, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession. (12) As regards Bulgaria and Romania, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 4(2) of the 2005 Act of Accession, HAS ADOPTED THIS DECISION: Article 1 The Visa Information System shall start operations in the third region determined by Decision 2010/49/EC on 2 October 2012. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall apply in accordance with the Treaties. Done at Brussels, 21 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 218, 13.8.2008, p. 60. (2) OJ L 23, 27.1.2010, p. 62. (3) OJ L 131, 1.6.2000, p. 43. (4) OJ L 64, 7.3.2002, p. 20. (5) OJ L 176, 10.7.1999, p. 36. (6) OJ L 176, 10.7.1999, p. 31. (7) OJ L 53, 27.2.2008, p. 52. (8) OJ L 53, 27.2.2008, p. 1. (9) OJ L 160, 18.6.2011, p. 19.